


Exhibit 10.38

 

January 23, 2009

 

Travelport International, L.L.C.

Travelport Global Distribution System B.V.

300 Galleria Parkway, N.W.

Atlanta, GA 30339

 

Re:                                                                              
Third Amendment to Subscriber Services Agreement, dated as of July 23, 2007,
between Travelport International, L.L.C., (f/k/a Galileo International, L.L.C.,
hereinafter “Travelport”), Travelport Global Distribution System B.V. (f/k/a
Galileo Nederland B.V., hereinafter “TGDS” and, together with Travelport,
collectively, “Galileo”) and Orbitz Worldwide, LLC (“Agreement”)

 

Ladies and Gentlemen:

 

This letter constitutes a Third Amendment (“Third Amendment”) to the Agreement
referenced above.  Capitalized terms used in this Third Amendment and not
otherwise defined shall be used as defined in the Agreement.

 

Effective as of full execution of this Third Amendment, Galileo and Subscriber
hereby agree as follows:

 

1.                                       The following new provision is inserted
as Section 26 of the Agreement:

 

26.  PAYMENT OF NET SEGMENT INCENTIVES

 

Notwithstanding the payment terms set forth in Paragraph B of the “Productivity
Program” section of the Custom Terms and Conditions Attachment (Galileo
Services) — North America, Paragraph B of the “Productivity Program” section of
the Custom Terms and Conditions Attachment (Galileo Services) - Europe and
Paragraph B of the “Productivity Program” section of the Custom Terms and
Conditions Attachment (Worldspan Services), the following payment terms shall
apply during the Contract Year commencing on January 1, 2009 and ending on
December 31, 2009.  On January 1, 2009, April 1, 2009, July 1, 2009 and
October 1, 2009 (or if such date is not a business day, the first business day
thereafter), Galileo will pay Subscriber via wire transfer (* * *), representing
(* * *) payment of net Segment Incentives in the amount of (* * *) (such amount,
the “(* * *) Net Segment Incentives”) for each month in the calendar quarter.
 Within 15 days of the end of each month, Galileo will prepare and send to
Subscriber a reconciliation statement that will identify for the prior month all
charges incurred by the Orbitz Worldwide Agencies (“Total Charges”), the total
Segment Incentives and other fees earned by the Orbitz Worldwide Agencies
(“Total Incentives”) and the Total Incentives less the Total Charges (“Net
Segment Incentives”).  These monthly reconciliation statements will break down
each of the items by Travelport GDS (Worldspan GDS vs. Galileo GDS) and by
Subscriber entity (e.g., ebookers, Orbitz, Cheaptickets).  Galileo and
Subscriber will true-up the

 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT MARKED BY AN (* * *) HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24B-2.

 

1

--------------------------------------------------------------------------------


 

(* * *) Net Segment Incentives according to the following process:  (i) if the
reconciliation statement shows that the Net Segment Incentives exceed the (* *
*) Net Segment Incentives, then within 15 days following receipt of the
reconciliation statement, Galileo will pay Subscriber via wire transfer the
difference between the Net Segment Incentives and the (* * *) Net Segment
Incentives; and (ii) if the reconciliation statement shows that the (* * *) Net
Segment Incentives exceeds the Net Segment Incentives, then, within 15 days
following receipt of the reconciliation statement, Subscriber will pay Galileo
via wire transfer the difference between the (* * *) Net Segments and the Net
Segment Incentives.

 

2.                                       General.  This Third Amendment shall be
binding upon and inure to the benefit of and be enforceable by the Parties
hereto or their successors in interest, except as expressly provided in the
Agreement.  Each Party to this Amendment agrees that, other than as expressly
set out in this Third Amendment, nothing in this Third Amendment is intended to
alter the rights, duties and obligations of the Parties under the Agreement,
which shall remain in full force and effect as amended hereby.  In the event of
a conflict between the terms and conditions of this Third Amendment and the
terms and conditions of the Agreement, the terms and conditions of this Third
Amendment shall govern.  This Third Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.

 

The Parties have caused this Third Amendment to be executed by the signatures of
their respective authorized representatives.

 

Orbitz Worldwide, LLC

 

Travelport International, L.L.C.

 

 

 

 

 

 

Signature:

/s/  Marsha Williams

 

Signature:

/s/  Eric J. Bock

 

 

 

Name:

Marsha Williams

 

Name:

Eric J. Bock

 

 

 

Title:

SVP & CFO

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

Date:

January 8, 2009

 

Date:

January 8, 2009

 

 

 

 

Travelport Global Distribution System B.V.

 

 

 

 

 

 

 

 

 

Signature:

/s/  Eric J. Bock

 

 

 

 

 

 

Name:

Eric J. Bock

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

January 8, 2009

 

2

--------------------------------------------------------------------------------
